Citation Nr: 1132045	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  08-30 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable rating for a right ankle disability.

2.  Entitlement to an increased rating for allergic conjunctivitis, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to October 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In June 2011, the Veteran testified at a hearing before the undersigned.  At that hearing, the Veteran declined to offer further argument in support of his claim for an increased rating for allergic conjunctivitis.

At the June 2011 hearing before the undersigned, the Veteran raised a claim of clear and unmistakable error (CUE) in the noncompensable rating assigned by the February 2004 rating decision when it granted service connection for his low back disability.  However, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The claim for an increased rating for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record does not show that at any time during the pendency of the appeal, the Veteran's right ankle disability is manifested by at least moderate limitation of motion even after taking into account any complaints of pain.

2. The preponderance of the competent and credible evidence of record does not show that at any time during the pendency of the appeal, active allergic conjunctivitis  resulted in frequent periods of hospitalization or in marked interference with employment.  


CONCLUSIONS OF LAW

1.  At no time during the pendency of the appeal does the Veteran meet the criteria for a compensable rating for his right ankle disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2010).

2.  At no time during the pendency of the appeal does the Veteran meet the criteria for a rating in excess of 10 percent for allergic conjunctivitis.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.7, 4 79, Diagnostic Code 6018 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in June 2007 and June 2008 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the June 2010 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, the statement of the case, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, VA has secured all available and identified pertinent post-service evidence.  The record also shows that the Veteran was afforded VA examinations in February 2008 and April 2010.  Moreover, the Board finds that the VA examinations are adequate to adjudicate the claims because, while the April 2010 VA examiner did not have the claims file, he took a medical history that conforms to evidence found in the claims file; the February 2008 VA examiner had these records; and both examiners after conducting an examination of the claimant provided findings as to the severity of the claimant's disabilities that allows VA to rate them under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran contends that he is deserving of higher ratings as his right ankle disability and allergic conjunctivitis have increased in severity.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Right Ankle Disability

The Veteran is in receipt of a noncompensable rating for his right ankle disability under 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, limitation of motion of the ankle is rated as 10 percent disabling if moderate and 20 percent disabling if marked. Normal range of motion of the ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.  

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  

As to an increased rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271, the Board notes that at the February 2008 VA examination the Veteran complained of intermittent right ankle pain and popping.  He also complained that his ankle was easily sprained.  On examination, it was opined that the pain free range of motion of the right ankle, even after three repetitions, was normal with 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion with no swelling or laxity, and 5/5 strength.  Right ankle x-rays were normal.

Treatment records are negative for complaints or treatment for a right ankle disability.  As to the lay claims found in the record, while the Board acknowledges that the Veteran, his wife, and representative are competent and credible to report on the claimant having ankle pain and limitation of motion as well as decreased mobility because these symptoms are observable by a lay person, the Board finds more competent and credible the opinion provided by the above VA examiner and the treatment records found in the record, which is negative for objective evidence of additional limitation of motion of the right ankle being caused by his pain.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; See also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."); Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

Given the above, the Board finds that even when considering the Veteran's complaints of pain in light of 38 C.F.R. §§ 4.40, 4.45, and the Court's holding in DeLuca, supra, the clinical evidence of record, which does not show lost dorsiflexion or lost plantar flexion, is not manifested by adverse symptomatology that equates to at least "moderate" limitation of motion of the right ankle.  Accordingly, an increased rating is not warranted under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Hart, supra.

As to rating the Veteran's right ankle disability under Diagnostic Codes 5270 and 5272, the Board notes that the record, including the findings at the February 2008 VA examination, is negative for a diagnosis of ankylosis.  (Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  In the absence of ankylosis, the Board may not rate his service-connected right ankle disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, an increased rating is not warranted for the Veteran's service-connected right ankle disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5270 and 5272 (2010).

As to rating the Veteran's right ankle disability under one of the other Diagnostic Codes for the ankle, the Board notes that the record, including the findings at the February 2008 VA examination, is negative for problems similar to malunion of the os calcis or astragalus or astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5273 and 5274 (2010).  In fact, February 2008 right ankle x-rays were normal.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  In the absence of such adverse symptomatology, the Board will not rate the Veteran's service connected right ankle disability as one of these other disabilities.  See 38 C.F.R. § 4.20; Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Therefore, the Board finds that Diagnostic Codes 5273 and 5274 are not applicable to the current appeal.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Hart, supra.

As to an extraschedular rating, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right ankle disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  In this regard, the record does not show that his service connected right ankle disability, acting alone, caused frequent periods of hospitalization or marked interference with employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  In fact, the Veteran told the February 2008 VA examiner that he had not lost any time from work in the last year.  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected right ankle disability on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this issue for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Allergic Conjunctivitis

Most recently, the June 2010 rating decision granted a 10 percent rating for the Veteran's allergic conjunctivitis under 38 C.F.R. § 4.79, Diagnostic Code 6018 effective the date of claim.

Under 38 C.F.R. § 4.79, Diagnostic Code 6018, chronic conjunctivitis (nontrachomatous) that is active (i.e., with objective findings, such as red, thick conjunctivae, mucous secretion, etc.) is rated as 10 percent disabling.  Inactive conjunctivitis is evaluated based on residuals, such as visual impairment and disfigurement (see Diagnostic Code 7800).

As to an increased rating under Diagnostic Code 6018, the Board notes that the claimant is already receiving the maximum rating possible under this rating criteria for active chronic conjunctivitis.  

As to rating the Veteran's allergic conjunctivitis under one of the other Diagnostic Codes for the eye, the Board notes that the record, including the findings at the April 2010 VA examination, is negative for problems similar to any of these other eye disorders including visual impairment and/or disfigurement.  See 38 C.F.R. § 4.79, Diagnostic Codes 6000 to 6037 (2010).  In fact, not only did the April 2010 VA examiner opine that the Veteran's uncorrected vision in his eyes was normal at 20/20 but the examination of the eyes was otherwise normal except for subjective complaints of pain and objective evidence of inflammation in the interior cul-de-sac of each eye diagnosed as allergic conjunctivitis.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  In the absence of such adverse symptomatology, the Board will not rate the Veteran's service connected allergic conjunctivitis as one of these other eye disabilities.  See 38 C.F.R. § 4.20; Butts, supra.  Therefore, the Board finds that Diagnostic Codes 6000 to 6037 are not applicable to the current appeal.  38 C.F.R. § 4.79.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Hart, supra.

As to an extraschedular rating for the Veteran's allergic conjunctivitis, the Board once again notes that under Thun, supra, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected allergic conjunctivitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  In this regard, the record does not show that his service connected allergic conjunctivitis, acting alone, caused frequent periods of hospitalization or marked interference with employment.  See Bagwell, supra.  In fact, the Veteran told the February 2008 VA examiner that he had not lost any time from work in the last year.  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In this regard, the Board has not overlooked the fact that the Veteran, his wife, and his representative are competent and credible to report on the claimant's problems with allergic conjunctivitis because the symptoms of this disease are observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  However, the Board does not find any lay claim regarding his allergic conjunctivitis causing visual impairment, disfigurement, or lost employment competent or credible because these types of opinions are medical in nature and these lay persons do not have the required medical expertise.  Id.  Moreover, as to any claims regarding residual visual impairment, the Board finds more competent and credible the opinion provided by the above VA examiner than any lay claims.  Id; Also see Bloom, supra; Black, supra.  Likewise, as to any claims regarding marked interference with work and/or frequent hospitalizations, the Board finds more competent and credible the evidence found in the claims file that is negative for either problem then these lay claims.  Id.

In short, there is nothing in the record to indicate that the service-connected allergic conjunctivitis causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose, supra.  The Board, therefore, has determined that referral of this issue for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


Conclusion

In adjudicating the current appeal for increased ratings, the Board has not overlooked the Court's recent holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims she is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has not claimed that his right ankle disability and/or allergic conjunctivitis prevented him from obtaining and maintaining employment. 

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims for increase ratings must be denied.


ORDER

The Veteran does not meet the criteria for a compensable rating for his right ankle disability at any time during the pendency of the appeal.

The Veteran does not meet the criteria for an increased rating for allergic conjunctivitis at any time during the pendency of the appeal.


REMAND

As to the claim for an increased rating for a low back disability, the Board notes that the Veteran was provided a VA examination in February 2008.  However, that examiner did not provide an opinion as to the degree to which the range of motion of his low back was limited by pain or further limited after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Therefore, the Board finds that a remand to provide the Veteran with a new VA examination is required.  See 38 U.S.C.A. § 5103A; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate)

In this regard, the record shows that the Veteran receives ongoing treatment for his low back disability.  Therefore, while the appeal is in remand status, these contemporaneous treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

Lastly, the Board notes that this claim for an increased rating for a low back disability is inextricably intertwined with the Veteran's newly raised claim of CUE in the initial noncompensable rating assigned in the February 2004 rating decision.  Therefore, the Board finds that final adjudication of this rating issue must be held in abeyance until the AOJ fully develops and finally adjudicates the CUE claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC should obtain and associate with the record all of the Veteran's contemporaneous treatment records for his low back disability that have not as yet been associated with the claims file.  All actions to obtain the requested records should be documented fully in the claims file.  As to any Federal records, if they cannot be located or no such records exist, a memorandum of unavailability should be associated with the claims file and the Veteran provided with a copy of the memorandum. 

2. After undertaking the above development to the extent possible, the RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be afforded orthopedic and neurological examinations.  The claims file is to be provided to the examiners for review in conjunction with the examinations and the examiners should state that they reviewed these records in the report.  All indicated tests and studies deemed appropriate by the examiners, including x-rays, electromyography (EMG), and nerve conduction studies, must be accomplished and all clinical findings should be reported in detail.  In accordance with the AMIE worksheets for rating lumbar spine disabilities, the examiners are to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his low back disability.  

i.  As to the lumbar spine musculoskeletal disorder, in addition to any other information provided pursuant to the AMIE worksheet, the orthopedic examiner should conduct complete range of motion studies, with specific citation to the forward flexion, backward extension, left and right lateral flexion, and left and right rotation of the lumbar spine, and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any further limitation of forward flexion, backward extension, left and right lateral flexion, and left and right rotation.  

If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of forward flexion, backward extension, left and right lateral flexion, and left and right rotation during the flare-ups.  

The examiner should also offer an opinion as to whether the Veteran's low back disability is manifested by:

a.  muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; 

b.  vertebral body fracture with loss of 50 percent or more of the height; and/or

c. muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

ii.  As to any lumbar spine neurological disorders, in addition to any other information provided pursuant to the AMIE worksheet, the neurological examiner should provide an opinion as to whether the service connected low back disability causes neurological impairment in either lower extremity and, if so, identify the nerve involved and provide an opinion as to whether the adverse symptomatology is best characterized as incomplete and mild, moderate, moderately severe, or severe paralysis of that nerve.

iii.  The examiners should also comment on the number of weeks of incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician) the Veteran has experienced due to his service connected low back disability in any given 12 month period since 2007.

3. After fully developing and adjudicating the claim of whether there was CUE in the February 2004 rating decision which assigned an initial noncompensable rating for the low back disability, the RO/AMC should thereafter readjudicate the claim for an increased rating for his low back disability.  Such adjudication should consider staged ratings.  Hart, supra.  

4. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


